department of the treasury p o box cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax vil internal_revenue_service director exempt_organizations date date number release date legend b p q r state amount amount amount dear you have requested a ruling that a set-aside in the amount of p dollars for the taxable_year ending date meets the requirements of sec_4942 and accordingly constitutes a qualifying_distribution under sec_4942 facts you are a corporation formed under the laws of the state of b exempt from federal_income_tax under sec_501 of the code and have been determined to be a private_operating_foundation under sec_509 and sec_4942 you have set_aside p dollars for the purpose of carrying out necessary improvements to your facility and to improve the drainage of the land on which it stands the facility is used exclusively for carrying on your exempt_activities a museum occupying the second floor and public meeting rooms on the ground floor the facility contains no administrative offices the building is over years old you have determined that there is a significant loss of energy through the single pane windows resulting in higher heating and cooling costs you will replace all of the external windows with energy- efficient windows many of the windows have to be custom-made due to their dimensions so that the entire project cannot be completed before the end of your current fiscal_year the estimated cost of this project project is q dollars the window replacements are expected to be completed in the first quarter of your next fiscal_year the land surrounding the building is farmland the contour of the land is such that drainage is a problem in periods of heavy rainfall drainage ditch with runoff pipes and grates to prevent flooding of the facility grounds the estimated cost of the drainage project is r dollars all of the work will be completed before the end of your next fiscal_year these outlays are significant in relation to your normal annual operating income and expenditures and will require an accumulation of income moreover your board has determined that given the age of the building it would not be prudent to pay the contractors until the work is substantially under way in the spring you will build a no additions to the set-aside for this project are contemplated law sec_4942 of the code defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project within one or more purposes of sec_170 may be treated as a qualifying_distribution if the amount meets the requirements of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds the suitability test’ sec_4942 of the code requires that private operating_foundations must spend at least of its adjusted_net_income or its minimum_investment_return whichever is less directly for the active_conduct of its exempt_activities the income test in order to remain a private_operating_foundation sec_53_4942_a_-3 of the foundation and similar excise_tax regulations defines as a qualifying_distribution any amount set_aside within the meaning of paragraph b of sec_3 sec_53_4942_a_-3 provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 and paragraph b are satisfied the requirements of paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it is set_aside and i the set-aside otherwise meets the suitability test of sec_53 a - b or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 provides that the suitability test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments for example a plan to erect a building to house a direct charitable educational or other similar exempt activity of the foundation sec_53_4942_a_-3 provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside in revrul_74_450 1974_2_cb_388 the term specific project as defined in sec_53_4942_a_-3 of the excise_tax regulations was held to include an operating foundation's conversion of a portion of newly acquired land into an extension of an existing wildlife sanctuary and the remainder into a public park under a four year construction_contract under which payments were made mainly during the last two years analysis you have sought timely approval of your set-aside of income in accordance with sec_53_4942_a_-3 as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your proposed set-aside will be used to accomplish purposes described in sec_170 of the code namely for improvements to the facility you use in carrying on your educational activities and ameliorization of drainage in the vicinity of the facility the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 of the code and sec_53 a - b of the regulations your project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds given the age of the building and your previous experience with general contractors your board has decided it would be more prudent not to pay the contractor awarded the window replacement project until the windows have been delivered and the work is substantially underway for the same reason the board does not judge it prudent to advance any money to the contractor of the drainage project until the work is actually commenced like the private_operating_foundation in revrul_74_450 you are under the necessity of accumulating your current year’s income to be able to make the disbursements for the project which will fall due in the next accounting_period your project therefore satisfies the suitability test as set forth in sec_4942of the code and sec_53_4942_a_-3of the regulations ruling based on the foregoing the set-aside of p dollars for the taxable_year ending date meets the requirements of sec_4942 and accordingly constitutes a qualifying_distribution under sec_4942 we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as a pledge or obligation to be paid ata future date or dates further the amount of the set-aside must be taken into account in determining the foundation’s minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set-aside must be taken into account in computing adjusted_net_income see sec_53_4942_a_-2 of the regulations this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling letter is directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited as precedent please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter sincerely yours lois lerner director exempt_organizations enclosure notice
